                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                              CHARLOTTESVILLE DIVISION

WILLIAM RICHARD HULKENBERG,
SR., et al.,

               Plaintiffs,

        v.                                            Civil Action No. 3:19-cv-00031-GEC

ANABAPTIST HEALTHSHARE, et al.,

               Defendants.




                                DEFENDANTS’ MOTION TO
                             DISMISS PLAINTIFFS’ COMPLAINT

        Defendants OneShare International,1 OneShare Health, LLC,2 Alex Cardona, and Tyler

Hochstetler, Esq. (“Defendants”), by and through their counsel and pursuant to Rules 9(b) and

12(b)(6) of the Federal Rules of Civil Procedure, hereby move for an Order dismissing Plaintiffs’

Complaint for failure to state a claim upon which relief may be granted. In support of its

Motion, Defendants respectfully refer to, and incorporates herein by reference, their

Memorandum of Law in Support of Motion to Dismiss (“Memorandum”), filed simultaneously

herewith. For the reasons stated in their Memorandum, Defendants respectfully request that the

Court enter an Order dismissing Plaintiffs’ Complaint in its entirety with prejudice and granting

such further relief in their favor as the Court deems appropriate.




1
  OneShare International was formerly known as Anabaptist Healthshare and Kingdom
Healthshare International.
2
  OneShare Health, LLC was formerly known as Unity Healthshare, LLC and Kingdom
Healthshare Ministries, LLC.



    Case 3:19-cv-00031-GEC Document 34 Filed 07/08/19 Page 1 of 3 Pageid#: 95
                                           Respectfully submitted,

                                           ONESHARE INTERNATIONAL, ONESHARE
                                           HEALTH, LLC, ALEX CARDONA, and TYLER
                                           HOCHSTETLER, ESQ.

                                           By Counsel



s/ Marc A. Peritz
Marc A. Peritz, Esq. (VSB No. 39054)
Rachel D.G. Horvath, Esq. (VSB No. 80487)
Attorneys for Defendants
Morin & Barkley LLP
455 Second Street, S.E., Suite 200
Charlottesville, Virginia 22902
Telephone: (434) 293-1200
Fax: (434) 293-2135
E-mail: maperitz@morinandbarkley.com
E-mail: rhorvath@morinandbarkley.com


Kyle G.A. Wallace (pro hac vice application forthcoming)
Georgia Bar No. 734167
Gavin Reinke (pro hac vice application forthcoming)
Georgia Bar No. 159424
Alan F. Pryor (pro hac vice application forthcoming)
Georgia Bar No. 101888
ALSTON & BIRD LLP
1201 West Peachtree Street
Atlanta, GA 30309
Telephone: (404) 881-7000
Facsimile: (404) 881-7777




                                  -2-
 Case 3:19-cv-00031-GEC Document 34 Filed 07/08/19 Page 2 of 3 Pageid#: 96
                                         CERTIFICATE OF SERVICE

        I hereby certify that on this 8th day of July, 2019, I electronically filed the
 foregoing with the Clerk of Court using the CM/ECF system which will send notification
 of such filing to the following:

           Richard C. Armstrong
           Allen & Allen
           2100 Rio Hill Center
           Charlottesville, VA 22901
           434-284-4287
           Fax: 800-768-2222
           Email: richard.armstrong@allenandallen.com

           Thomas J. Connick
           Connick Law
           25550 Chagrin Blvd., Suite 101
           Beachwood, OH 44122
           216-364-0512
           Email: tconnick@connicklawllc.com

           Counsel for Plaintiffs


                                                         s/ Marc A. Peritz
                                                         Marc A. Peritz, Esq. (VSB No. 39054)
                                                         Attorneys for Defendants
                                                         Morin & Barkley LLP
                                                         455 Second Street, S.E., Suite 200
                                                         Charlottesville, Virginia 22902
                                                         Telephone: (434) 293-1200
                                                         Fax: (434) 293-2135
                                                         E-mail: maperitz@morinandbarkley.com


 s:\office\hulkenberg\mtd\motion to dismiss.motion.doc




Case 3:19-cv-00031-GEC Document 34 Filed 07/08/19 Page 3 of 3 Pageid#: 97
